Case 3:18-cv-01929-VLB Document 38-3 Filed 09/16/19 Page 1 of 3




                 EXHIBIT A
      Case 3:18-cv-01929-VLB Document 38-3 Filed 09/16/19 Page 2 of 3



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

KEZLYN MENDEZ                                  CIVIL NO. 3:18-CV-1929(VLB)

      V.

MULLIGAN, ET AL.                               SEPTEMBER 16, 2019

                           Exhibit A — Table of Contents

A. Exhibit A — Table of Contents

B. Exhibit B — Affidavit of Ralph Rossi

C. Exhibit C — Ralph Rossi's Correspondence Re: June 2, 2017.

D. Exhibit D — Mendez's Apology Letter to Rossi dated June 22, 2017.

E. Exhibit E - Ralph Rossi's Correspondence Re: July 30, 2017

F. Exhibit F - Incident Report No. MWCI-2017-10-070

G. Exhibit G - Affidavit of Lance Oliver

H. Exhibit H - Affidavit of Trevor Williams

I. Exhibit I - Affidavit of Luis Rodriguez

J. Exhibit J - Affidavit of Sara Osle

K. Exhibit K - Affidavit of Jose Rivera

L. Exhibit L - September 8, 2017 Email
      Case 3:18-cv-01929-VLB Document 38-3 Filed 09/16/19 Page 3 of 3




                                         DEFENDANTS
                                         Rivera, Legassey, Harris,
                                         Oliver, Rossi, Osle,
                                         Johnson, Rodriguez
                                         and Williams


                                         WILLIAM TONG
                                         ATTORNEY GENERAL

                                      BY:/s/ Zenobia Graham-Days
                                        Zenobia G. Graham-Days
                                        Assistant Attorney General
                                        Federal Bar #ct28802
                                        110 Sherman Street
                                        Hartford, CT 06105
                                        Tel: (860) 808-5450
                                        Fax: (860) 808-5591
                                        E-Mail:Zenobia.Graham-Days@ct.gov



                                      CERTIFICATION

      I hereby certify that on September 16, 2019, a copy of the foregoing was

filed electronically. Notice of this filing will be sent by e-mail to all parties by

operation of the Court's electronic filing system. Parties may access this filing

through the Court's system. A copy was also sent to the following by first-class

mail, postage prepaid, to:

      Kezlyn Mendez, Inmate No. 329751
      MacDougall-Walker C.I.
      1153 East Street South
      Suffield, CT 06080
                                   /s/ Zenobia Graham-Days
                                   Zenobia G. Graham-Days
                                   Assistant Attorney General




                                         2
